DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on July 29, 2021. Claims 1, 9, and 15 are amended. Examiner withdraws 35 USC 113 second paragraph rejection. Examiner further withdraws 30 USC 101 rejection as necessary corrections were made to the claims.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In these claims, applicants mention “wherein altering the communication framework comprises: optimizing an assignment of message recipients to time slots”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these terms. Using the terms “optimizing an assignment of message recipients” is unclear, therefore, referring terms are ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite terms “optimizing an assignment of message recipients”. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in new ground of rejection.
Riva discloses the automatic generation of one or more task oriented conversation bots and Nagaraja additionally discloses AI-assisted service provisioning and modification for delivering message-based services. Receiving an input sequence from a user in relation to a request for a service for processing the input sequence to determine a service type; associating a workflow with the request based at least in part on the service type and a profile of the user, the workflow including a set of one or more steps, a step of the set of one or more steps corresponding to a set of attributes including at least one of: a communication mode, a communication type, or a communication priority, the workflow being performed by at least one of: a chatbot, an AI assistant, or a service professional; and interacting with the user based at least in part on the workflow to deliver the service. Therefore, Examiner shows why these two prior arts are analogous and obvious to combine for rejection purposes. For newly amended limitation a new prior art is disclosed.
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. By the rejection above, the applicant must submit amendments to the claims  intends broad interpretation be given to the claims. It is requested that Applicant clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riva et al. (US Publication 2019/0377619) hereafter Riva, in view of Nagaraja et al. (US Publication 2020/0244605) hereafter Nagaraja, in further view of Gupta et al. (US Publication 2019/0138648) hereafter Gupta.
As per claim 1, Riva discloses a method, comprising: receiving, by a device, information identifying a communication framework for a mass communication task (paragraphs 0025-29, 0038); determining, by the device, a value for the communication framework using a mass communication model, wherein the value is a likelihood of a successful response in connection with using the communication framework for the mass communication task (paragraphs 0027-28, 0038, 0041); generating, by the device, a recommendation for the communication framework using the mass communication model; altering, by the device, the communication framework to implement the recommendation and generate a modified communication framework; and performing, by the device, the mass communication task using the modified communication framework (paragraphs 0038, 0044-48). Although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses a success score for the communication framework, wherein the success score represents a likelihood of a successful response in connection with using the communication framework and generating, by the device, a recommendation for the communication framework based on the success score and using the mass communication model.
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of a success score for the communication framework, wherein the success score represents a likelihood of a successful response in connection with using the communication framework and generating, by the device, a recommendation for the communication framework based on the 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nagaraja’s teaching of provisioning and modification for delivering message-based services with Riva. One would be motivated to allow automatic task-oriented conversational bots in an enterprise environment, thus benefiting overall processing efficiency associated with generation and execution of one or more task-oriented bots to deliver the personalized service.
	Although, Nagaraja-Riva discloses automatic generation of one or more task-oriented conversational bots with AI assisted service and modification for message-based services, but fail to expressly disclose wherein altering the communication framework comprises: optimizing an assignment of message recipients to time slots.
	However, in the same field of endeavor, Guapta discloses the claimed limitation of wherein altering the communication framework comprises optimizing an assignment of message recipients to time slots (paragraphs 0083-84: customize response to slot values for each of the multiple slots within a chatbot).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Riva-Nagaraja’s teaching of provisioning and modification for delivering message-based services with Gupta’s automated analytics operation. One would be motivated to have intelligent analytics interface for processing customized messages with certain values corresponding to the time slots for overall processing efficiency of the communication system. 
As per claim 2, Riva discloses the method further comprising: receiving a mass communication data set identifying results of a set of mass communication tasks performed using a set of communication frameworks; generating, using a machine learning technique and based on the mass communication data set, the mass communication model; and storing, before receiving the information identifying the communication framework for the mass communication task, the mass communication model for subsequent use in evaluating the communication framework for the mass communication task (paragraphs 0033, 0035, 0038). 
As per claim 3, Riva discloses the method wherein the recommendation relates to at least one of: a length of an initial message of the communication framework, a relevance of the initial message of the communication framework, a complexity of the communication framework, a clarity of the communication framework, a scheduling of messaging in accordance with the communication framework, or a set of recipients of messages of the communication framework (paragraphs 0032-33, 0038). 
As per claim 4, although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses wherein the success score corresponds to a likelihood of achieving a threshold response rate to one or more messages of the communication framework.
However, in the same field of endeavor, Nagaraja elaborately discloses the claimed limitation of wherein the success score corresponds to a likelihood of achieving a threshold response rate to one or more messages of the communication framework (0073, 0090: score with threshold for diagnostic questionnaire and answers). 
 	The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 4.
As per claim 5, Riva discloses the method wherein the mass communication model is trained using at least one of: a random forest classifier technique, a multilayer perceptron technique, a stochastic gradient descent technique, or a neural network technique (paragraphs 0027, 0030, 0038: neural network models).
As per claim 6, Riva discloses the method wherein altering the communication framework comprises: selecting, using the mass communication model and based on end-user data, a first timing for messaging associated with a first message recipient; and selecting, using the mass communication model and based on the end-user data, a second timing that is different from the first timing for messaging associated with a second message recipient (paragraphs 0027-28, 0038-39, 0044). 
As per claim 7, Riva discloses the method wherein the end-user data includes data identifying at least one of: a message recipient location, a message recipient job role, a message recipient job level, or a message recipient response history (paragraphs 0037, 0067). 
As per claim 8, although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses wherein selecting the first timing comprises: determining a first set of time slot scores for the first message recipient, wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging; determining a second set of time slot scores for the second message recipient; and optimizing an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion. 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of wherein selecting the first timing comprises: determining a first set of time slot scores for the 
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 8.
As per claim 9, Riva discloses a device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: receive a mass communication data set identifying results of a set of mass communication tasks performed using a set of communication frameworks (paragraphs 0025-29, 0038); generate, using a machine learning technique and based on the mass communication data set, a mass communication model; store the mass communication model for subsequent use in evaluating a communication framework for a mass communication task (paragraphs 0027-28, 0038, 0041); receive, after storing the mass communication model, information identifying the communication framework for the mass communication task; determine a value for the communication framework using the mass communication model, wherein the value represents a likelihood of a successful response in connection with using the communication framework for the mass communication task; generate a recommendation for the communication framework based on the value and using the mass communication model; alter the communication framework to implement the recommendation and generate a modified communication framework; and perform the mass communication task using the modified communication framework (paragraphs 0038, 0044-48). Although, Riva discloses set of values and interaction can be traced 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of a success score for the communication framework, determine a success score for the communication framework using the mass communication model, wherein the success score represents a likelihood of a successful response and generate a recommendation for the communication framework based on the success score and using the mass communication model (0084, 0090, 0098: send modified content based on order of evaluation and order of scoring).
	The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 9.
	Although, Nagaraja-Riva discloses automatic generation of one or more task-oriented conversational bots with AI assisted service and modification for message-based services, but fail to expressly disclose wherein the one or more processors, when altering the communication framework are to: optimizing an assignment of message recipients to time slots.
	However, in the same field of endeavor, Guapta discloses the claimed limitation of wherein the one or more processors, when altering the communication framework are to: optimizing an assignment of message recipients to time slots (paragraphs 0083-84: customize response to slot values for each of the multiple slots within a chatbot).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 9.
As per claim 10, Riva discloses the device wherein the one or more processors are configured to: select, using the mass communication model and based on end-user data, a first messaging channel for messaging associated with a first message recipient; and select, using the mass communication model and based on the end-user data, a second messaging channel, that is different from the first messaging channel, for messaging associated with a second message recipient (paragraphs 0033, 0035, 0038). 
As per claim 11, Riva discloses the device wherein the end-user data includes data identifying at least one of: a message recipient location, a message recipient job role, a message recipient job level, or a message recipient response history (paragraphs 0037, 0067). 
As per claim 12, although, Riva discloses set of values and interaction can be traced as a sequence of UI event, but he does not expressly discloses wherein the one or more processors, when selecting the first messaging channel, are configured to: determine a first set of messaging channel scores for the first message recipient, wherein a messaging channel score, of the first set of messaging channel scores, represents a likelihood of response in a messaging channel of a set of messaging channels for messaging; determine a second set of messaging channel scores for the second message recipient; and optimize an assignment of message recipients to messaging channels based on at least one of the first set of messaging channel scores, the second set of messaging channel scores, or a messaging channel availability criterion. 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of wherein the one or more processors, when selecting the first messaging channel, are configured to: determine a first set of messaging channel scores for the first message recipient, wherein a messaging channel score, of the first set of messaging channel scores, represents a likelihood of response in a messaging channel of a set of messaging channels for messaging; determine a 
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 12.
As per claim 13, Riva discloses the device wherein the one or more processors, when performing the mass communication task, are configured to: transmit a set of messages to a set of message recipients; monitor for a set of responses to the set of messages; and selectively provide follow-up messages to one or more message recipients of the set of message recipients, based on a result of monitoring for the set of responses to the set of messages (paragraphs 0027-28, 0038-39, 0044). 
As per claim 14, Riva discloses the device wherein the one or more processors, when altering the communication framework, are configured to: determine, based on the mass communication model, at least one message recipient, of a set of message recipients to whom a message is to be sent, to omit from the mass communication task (paragraphs 0033, 0035, 0038). 
As per claim 15, Riva discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive information identifying a communication framework for a mass communication task (paragraphs 0025-29, 0038); determine a value for the communication framework using a mass communication model, wherein the value represents a likelihood of a successful response in connection with using the communication framework for the mass communication task (paragraphs 0027-28, 0038, 0041); 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of a success score for the communication framework using a mass communication model, wherein the success score represents a likelihood of a successful response in connection with using the communication framework for the mass communication task; generate a recommendation for the communication framework based on the success score and using the mass communication model. (0084, 0090, 0098: send modified content based on order of evaluation and order of scoring).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 15.

	However, in the same field of endeavor, Guapta discloses the claimed limitation of wherein the one or more instructions, that cause the one or more processors to alter the communication framework cause the one or more instructions to: optimize an assignment of message recipients to time slots (paragraphs 0083-84: customize response to slot values for each of the multiple slots within a chatbot).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 15.
As per claim 16, Riva discloses the non-transitory computer-readable medium wherein the one or more instructions, that cause the one or more processors to alter the communication framework, cause the one or more processors to: determine, based on the mass communication model, at least one message recipient, of a set of message recipients to whom a message is to be sent, to omit from the mass communication task (paragraphs 0033, 0035, 0038).
As per claim 17, Riva discloses the non-transitory computer-readable medium wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine a set of message recipient responses to the mass communication task (paragraphs 0033, 0035, 0038); determine, based on the set of message recipient responses, a set of message recipients associated with the mass communication task; generate an recommendation for message recipient retention and automatically perform a 
However, in the same field of endeavor, Nagaraja elaborately discloses the limitation of a set of engagement scores for a set of message recipients associated with the mass communication task; generate an engagement recommendation for message recipient retention based on the set of engagement scores; and automatically perform a response action to implement the engagement recommendation (0084, 0090, 0098).
	The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 17.
As per claim 18, Riva discloses the non-transitory computer-readable medium wherein the set of engagement scores is determined based on at least one of: a rate of response to messaging of the mass communication task, an engagement with the mass communication task, a rate of compliance with directions of the mass communication task, a content of the set of message recipient responses, or a timeliness of the set of message recipient responses (paragraphs 0027-28, 0038-39, 0044). 
As per claim 19, Riva discloses the non-transitory computer-readable medium wherein an engagement score, of the set of engagement scores, corresponds to a predicted rate of attrition for a message recipient of the set of message recipients (paragraphs 0033, 0035, 0038). 
As per claim 20, Riva discloses the non-transitory computer-readable medium wherein the one or more instructions, that cause the one or more processors to receive the information identifying the communication framework, cause the one or more processors to: receive information identifying a first part of the communication framework; generate, based on the mass communication model and the first part of the communication framework, a communication framework recommendation for a second part of the communication framework; and automatically complete the communication framework based on the communication framework recommendation (paragraphs 0027-28, 0038-39, 0044).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455